TANNER, P. J.
We think that the bill should aver either that the respondent Dunnell has absconded or that he is without the state, leaving no last and usual place of abode where service may be made upon him. The allegation that the respondent cannot be served with legal process is a conclusion of law.
We think also the bill should aver that there is in the estate of Maude Eaton sufficient property over and above what is necessary to pay debts, expenses of administration or prior legacies, to leave in the hands of the executors some amount of money to apply upon the payment of the legacy to William W. Dunnell, (Ginn vs. Brown, 14 R. I. 524), or at least that there should be some equivalent allegation.
Gorman vs. Stillman, 24 R. I. 264.
For these reasons the demurrer is sustained.
(Bill to reach income from Trust Funds).